Name: Commission Regulation (EEC) No 2827/87 of 22 September 1987 re-establishing the levying of customs duties on other articles for electrical light fittings, falling within subheadings 70.14 A II and B originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/34 Official Journal of the European Communities 23 . 9 . 87 COMMISSION REGULATION (EEC) No 2827/87 of 22 September 1987 re-establishing the levying of customs duties on other articles for electrical light fittings, falling within subheadings 70.14 A II and B originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply "Whereas, in the case of other articles for electrical light fitting within subheadings 70.14 A II and B, the indivi ­ dual ceiling was fixed at 1 450 000 ECU ; whereas, on 10 September 1987, imports of these products into the Community, originating in South Korea reached the ceiling in question after being charged thereagainst ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework on the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of Regulation (EEC) No 3294/86, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 y As from 26 September 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into Commu ­ nity of the following products originating in South Korea : Order No CCT heading No and NIMEXE-code Description 10.0785 70.14 70.14-19, 91 , 95) Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass : A. Articles for electrical lighting fittings : II . Other (for example, diffusers, ceiling lights, bowls, cups, lampshades, globes, tulip-shaped pieces) B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12 . 1986, p. 1 .